Citation Nr: 1404502	
Decision Date: 01/31/14    Archive Date: 02/10/14

DOCKET NO.  08-26 444	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado


THE ISSUES

1.  Entitlement to a higher (compensable) initial rating for a service-connected left ankle disability.

2.  Entitlement to a higher initial rating for a service-connected left knee disability, rated as noncompensable prior to June 26, 2008, 10 percent disabling from June 26, 2008, 100 percent disabling from August 21, 2012, and 30 percent disabling from October 1, 2013.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel


INTRODUCTION

The Veteran served on active duty from January 2003 to September 2007 with additional reserve service.

This case comes to the Board of Veterans' Appeals (Board) on appeal from a March 2008 decision by the RO in Denver, Colorado, that in pertinent part, granted service connection and noncompensable ratings for a left ankle disability and a left knee disability.  The Veteran appealed for higher initial ratings.  

A personal hearing was held at the RO before the undersigned Veterans Law Judge (VLJ) of the Board in June 2011.  A transcript of this hearing is of record.

In a February 2010 decision, the RO granted a higher 10 percent rating for the service-connected left knee disability, effective June 26, 2008.  In a February 2013 rating decision, the RO granted a 100 percent rating for this disability effective August 21, 2012, and a 30 percent rating effective October 1, 2013.  Although higher staged ratings have been awarded, as the highest possible rating was not assigned throughout the rating period on appeal, the issue of entitlement to a higher rating for the left knee disability remains on appeal.  See AB v. Brown, 6 Vet. App. 35, 38-39 (1993) (a Veteran is presumed to be seeking the highest possible rating unless he expressly indicates otherwise).

In September 2011, the Board remanded this case to the RO via the Appeals Management Center (AMC) for additional development, and the case was subsequently returned to the Board.

A review of the Veteran's electronic Virtual VA folder reflects that while this case was pending at the AMC, the RO adjudicated other claims, and obtained additional evidence regarding those claims.

The issue of entitlement to a higher initial rating for the service-connected left knee disability is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

The Veteran's left ankle disability is manifested by complaints of instability and pain, and X-ray evidence of spurring, with full range of motion, no objective evidence of laxity, and no ankylosis.
 

CONCLUSION OF LAW

The criteria for a 10 percent rating, but no higher, for the left ankle disability have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5010, 5271 (2013). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). The notice should also address the rating criteria or effective date provisions that are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

By a letter dated in April 2007, the Veteran was provided with VCAA notice regarding her initial claims for service connection, prior to the March 2008 rating decision on appeal.  In cases such as this, where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled. Dingess, 19 Vet. App. at 473; Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  The appellant bears the burden of demonstrating any prejudice from defective notice with respect to the downstream elements.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009); Goodwin v. Peake, 22 Vet. App. 128 (2008).  Neither the appellant nor her representative has advanced any such arguments.  The provisions of 38 U.S.C.A. § 7105(d) require VA to issue a statement of the case (SOC) if the disagreement is not resolved.  And this has been done; the Veteran has received both an SOC and supplemental statements of the case, most recently in August 2012, discussing the downstream disability rating element of her claim, citing the applicable statutes and regulations, and discussing the reasons and bases for assigning the initial rating for her service-connected left ankle disability. 

Thus, based on the record as a whole, the Board finds that a reasonable person would have understood from the information that VA provided to the appellant what was necessary to substantiate her claim, and as such, that she had a meaningful opportunity to participate in the adjudication of her claim such that the essential fairness of the adjudication was not affected.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated on other grounds sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009). 

VA must also make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c), (d).  Here, the appellant's service treatment records, private and VA medical treatment records have been associated with the claims file.  The appellant was afforded VA medical examinations in October 2007 and November 2011.  A medical opinion is adequate when it is based upon consideration of the appellant's prior medical history and examinations and also describes the disability in sufficient detail so that the Board's "evaluation of the claimed disability will be a fully informed one."  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  The November 2011 examination was conducted by a medical professional, and the associated report reflects review of the appellant's prior medical history.  The examination included a report of the symptoms for the left ankle and demonstrated objective evaluation.  The examiner was able to assess and record the clinical status of the Veteran's left ankle disability.  Physical examination was accomplished. 

The Board finds that the examination report was sufficiently detailed with recorded history, impact on employment and daily life, and clinical findings.  In addition, it is not shown that the examination was in any way incorrectly conducted.  Further, the VA examination report addressed the applicable rating criteria.  As a result, the Board finds that additional development by way of another examination would be redundant and unnecessary.  See 38 C.F.R. § 3.326; 38 C.F.R. § 3.327; Green v. Derwinski, 1 Vet. App. 121 (1991). 

A Court or Board remand confers upon a veteran the right to substantial, but not strict, compliance with that order.  D'Aries v. Peake, 22 Vet. App. 97, 105   (2008).  In this case, the AMC arranged for a VA medical examination as directed by the Board's September 2011 remand, and VA treatment records were obtained.  There is no indication of additional outstanding treatment records pertaining to the left ankle disability.  Therefore, substantial compliance has been achieved. VA has complied with the notice and assistance requirements and the appellant is not prejudiced by a decision on the claim at this time.

At this time, the Board also notes that it is cognizant of the ruling in Bryant v. Shinseki, 23 Vet. App. 488 (2010), that 38 C.F.R. § 3.103(c)(2) requires that the RO official or VLJ who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  The Board finds that this was done at the June 2011 Board hearing. Moreover, as discussed above, to the extent possible, VA has obtained the relevant evidence and information needed to adjudicate this appeal.  Neither the appellant nor her representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has she identified any prejudice in the conduct of the June 2011 Board hearing. 

Analysis

The Board has reviewed all of the evidence in the claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to this claim. 

The Veteran contends that her left ankle disability is more disabling than currently evaluated.  During her June 2011 Board testimony, she stated that her left ankle sometimes "rolls out" when she is walking.

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations. Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2013).  Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2013).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2013). 

The basis of disability evaluation is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.

Governing law provides that the evaluation of the same manifestation under different diagnoses, known as pyramiding, is to be avoided.  See Esteban v. Brown, 6 Vet. App. 259 (1994); see also 38 C.F.R. § 4.14 (2013).

When rating the Veteran's service-connected disability, the entire medical history must be borne in mind.  Schafrath v. Derwinski, 1 Vet. App. (1991).  This case arises from an appeal of the initial grant of service connection and assignment of a disability rating for the service-connected left ankle disability.  See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999) (when a Veteran appeals the initial rating, VA must consider whether to "stage" the rating to compensate him for times since the effective date of his award when his disability may have been more severe than at others). 

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.  However, in Mitchell v. Shinseki, 25 Vet. App. 32 (2011), the Court held that, although pain may cause a functional loss, pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system. Rather, pain may result in functional loss, but only if it limits the ability to perform the normal working movements of the body with normal excursion, strength, speed, coordination, or endurance.  Id., quoting 38 C.F.R. § 4.40.

With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes.  Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse.  38 C.F.R. § 4.45.  In determining the degree of limitation of motion, the provisions of 38 C.F.R. §§ 4.10, 4.40, and 4.45 are for consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

The intent of the Rating Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  In Burton v. Shinseki, 25 Vet. App. 1, 5 (2011), the Court found that, when 38 C.F.R. § 4.59 is raised by the claimant or reasonably raised by the record, even in non-arthritis contexts, the Board should address its applicability. 

Throughout the pendency of this appeal, the Veteran's left ankle disability has been rated as 0 percent disabling under Diagnostic Code 5271, pertaining to limited motion of the ankle.  The RO has characterized this disability as left ankle musculoskeletal strain with residual intermittent weakness and pain and X-ray evidence of minimal talonavicular spurring.

Diagnostic Code 5271 provides assignment of a 10 percent rating for moderate limited motion of the ankle, and a 20 percent rating for marked limited motion.  38 C.F.R. § 4.71a (2013).  The words "moderate" and "marked," as used in the various Diagnostic Codes, are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence for "equitable and just decisions." 38 C.F.R. § 4.6 (2013). Normal ankle motion is dorsiflexion to 20 degrees, and plantar flexion to 45 degrees.  38 C.F.R. § 4.71a, Plate II (2013). 

According to Diagnostic Code 5010, arthritis due to trauma, substantiated by X-ray findings, is rated as degenerative arthritis under Diagnostic Code 5003.  Under Diagnostic Code 5003, degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  38 C.F.R. § 4.71a, Diagnostic Code 5003 (2013).  

When, however, the limitation of motion is non-compensable under the appropriate diagnostic codes, a rating of 10 percent may be applied to each such major joint or group of minor joints affected by limitation of motion.  Id.  The limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  Id.  In the absence of limitation of motion, X-ray evidence of arthritis involving two or more major joints or two or more minor joint groups, will warrant a rating of 10 percent; in the absence of limitation of motion, X-ray evidence of arthritis involving two or more major joint groups with occasional incapacitating exacerbations will warrant a 20 percent rating.  The above ratings will not be combined with ratings based on limitation of motion.  Id. 

Under 38 C.F.R. § 4.45(f), for the purpose of rating disability from arthritis, the only major joints are the shoulder, elbow, wrist, hip, knee and ankle.  Additionally groups of multiple involvements of the interphalangeal, metacarpal and carpal joints of the upper extremities; the interphalangeal, metatarsal and tarsal joints of the lower extremities; the cervical vertebrae; the dorsal vertebrae; and the lumbar vertebrae, are considered groups of minor joints, ratable on parity with major joints.  38 C.F.R. § 4.45(f) (2013).

On VA compensation examination in October 2007, the Veteran complained of left ankle weakness, and said it twisted easily and she sprained it easily.  She reported intermittent tenderness at the base of her Achilles tendon insertion.  She said she had used metatarsal supports in the past which were helpful.  She currently had no significant pain in her left ankle.  

On examination of the left ankle, there was no tenderness to palpation of the medial or lateral malleoli of the bilateral ankles.  There was no Achilles tenderness.  Dorsiflexion was from 0 to 20 degrees bilaterally, and plantar flexion was from 0 to 45 degrees without pain.  There was no stiffness and no pain with passive or active motion.  The examiner indicated that there was no change in active or passive range of motion during repeat testing times three against resistance and no additional losses of range of motion were found for the left ankle due to painful motion, weakness, impaired endurance, incoordination, instability or acute flares.  An X-ray study of the left ankle showed an incipient plantar calcaneal spur, there was minimal talonavicular spurring, the ankle mortise was intact, and the talar dome was unremarkable.  The examiner diagnosed left ankle musculoskeletal strain with residual intermittent weakness and pain and radiographic evidence of minimal talonavicular spurring.

VA outpatient treatment records primarily relate to treatment for other disabilities, especially her service-connected knee and spine disabilities.  A July 2008 physical therapy note reflects that the Veteran reported that she had been falling a lot lately due to both knees giving out and left ankle giving out.  Subsequent medical records are negative for treatment of a left ankle disability.

During her June 2011 Board hearing, the Veteran testified that her left ankle sometimes "rolls out" when she is walking, and causes her to fall.  She also reported swelling one or two times per week.  She stated that she sometimes wears an ankle brace.  She said the ankle was not really painful.  See hearing transcript, page 10.  She testified that she had not sought treatment for her left ankle disability.  She related that doctors told her she had osteoarthritis.  She stated that her ability to ride a bike or engage in outdoor activities had been limited by her left knee and ankle disabilities.

On VA compensation examination in November 2011, the Veteran complained of left ankle pain once or twice weekly.  She said the pain was mostly achy and tended to occur with prolonged walking or walking on uneven surfaces.  She denied any treatments to her left ankle since her initial in-service ankle injury.  The examiner noted that the Veteran's medical records showed no treatment for a left ankle disability, and that the Veteran herself said she had not sought such treatment because "It has remained the same without worsening of pain."  The Veteran reported that her ankle pain was at a level of 7 out of ten and lasted less than 30 minutes and was mostly located on the lateral aspect of the ankle.  The pain tended to occur if she walked more than one block.  There was stiffness, but no locking, swelling, or instability, and no flares in the past year.  She did not use a brace.  She used naproxen as needed.  She was retired.

On examination, range of motion of the left ankle was as follows:  plantar flexion to 45 degrees or greater, with objective evidence of painful motion beginning at 40 degrees, and dorsiflexion to 20 degrees or greater, with objective evidence of painful motion beginning at 20 degrees or greater.  After repetitive-use testing, range of motion was unchanged.  The examiner indicated that she had no additional limitation of motion of the left ankle following repetitive-use testing.  The only functional impairment of the left ankle was pain on motion.  She had localized tenderness or pain on palpation of the joint/soft tissue of the left ankle.  Muscle strength was full and on instability testing, no laxity was seen.  There was no ankylosis of the left ankle, subtalar or talar joint.  She had never had ankle surgery.  A November 2011 X-ray study of the left ankle showed a minimal plantar spur.  The examiner indicated that imaging studies of the ankle had been performed and there were no abnormal findings.  The examiner opined that the left ankle disability did not impact her ability to work.

Resolving reasonable doubt in the Veteran's favor, in light of the X-ray evidence of minimal talonavicular and plantar spurring shown in 2007 and 2011, the Veteran's complaints of pain and weekly "rolling" of her left ankle, and the pain on ankle motion objectively noted on the most recent VA examination, the Board finds that the left ankle disability manifestations warrant a higher 10 percent rating, which is the minimum compensable rating for the ankle joint.  38 C.F.R. §§ 4.3, 4.7, 4.59, Burton, supra.  The weight of the evidence shows that higher 10 percent rating is warranted throughout the rating period on appeal.  38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010, 5271.

However, based on all the evidence of record, the Board finds that throughout the rating period on appeal, an even higher 20 percent rating is not warranted under any applicable rating criteria, as range of motion of the left ankle is full, even with consideration of pain on motion.  See Mitchell, supra.  The preponderance of the evidence does not show marked limited motion of the left ankle.  Her most recent VA examination reflects that she still retains full range of motion in her left ankle, has no laxity, and there was full muscle strength.

The Board has considered whether there are other appropriate diagnostic codes applicable to the Veteran's disability that would support the assignment of a rating higher than 10 percent.  However, the Veteran's left ankle disability has not been productive of ankylosis; thus, Diagnostic Code 5270, pertaining to ankylosis, does not apply.  38 C.F.R. § 4.71a (2013).  There are no other applicable rating criteria for consideration.

In sum, a higher 10 percent rating, but no higher, is assigned for the service-connected left ankle disability throughout the rating period on appeal.

Extraschedular Consideration

Ordinarily, the VA Rating Schedule will apply unless there are exceptional or unusual factors that would render application of this schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to VA regulation, an extra-schedular rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1).  See also Fanning v. Brown, 4 Vet. App. 225, 229 (1993). 

According to the holding in Thun v. Peake, 22 Vet. App. 111 (2008); aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009), there is a three-step inquiry for determining whether a Veteran is entitled to an extra-schedular rating.

First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating. 

Here, though, with respect to the first prong of the Thun analysis, the evidence does not show such an exceptional disability picture that the available schedular evaluation for the service-connected left ankle disability residuals is inadequate. The Veteran's reported difficulties of pain, weakness, swelling, instability and limitation of motion are not so exceptional or unusual a disability picture as to render impractical application of regular schedular standards.  She merely disagrees with the assigned evaluation for her level of impairment. The available schedular evaluations for that service-connected disability are adequate, and referral for extraschedular consideration is not warranted.  See VAOPGCPREC 6-96.  Further inquiry into extraschedular consideration is not required.  See Thun, supra. 


ORDER

Throughout the rating period on appeal, no more than a 10 percent rating for the service-connected left ankle disability is granted, subject to the statutes and regulations governing the payment of VA compensation. 


REMAND

Regrettably, another remand is required with respect to the appeal for a higher initial rating for the service-connected left knee disability.

A review of the Veteran's electronic Virtual VA folder reveals that since the most recent supplemental statement of the case was issued in August 2012 by the AMC, the Veteran apparently filed a new claim with the RO for an increased rating for the service-connected left knee disability, based on a left total knee replacement in August 2012. 

In a February 2013 rating decision, the RO granted a 100 percent rating for this disability effective August 21, 2012, with a 30 percent rating effective October 1, 2013, rating the disability under Diagnostic Code 5055, pertaining to prosthetic knee replacement.  The RO has recharacterized this disability as left total knee replacement.

In connection with this new claim, the RO conducted additional development, including obtaining medical records pertaining to the Veteran's left knee replacement and subsequent treatment.  The RO's February 2013 rating decision reflects that the RO considered VA treatment records from the Denver VA Medical Center (VAMC) dated in August 2012, as well as VA outpatient treatment records dated through January 2013, which are not contained in the record before the Board.  This additional evidence is highly relevant to the issue of entitlement to a higher initial rating for the service-connected left knee disability, but has not yet been associated with the claims file or reviewed by the agency of original jurisdiction (AOJ) in the context of the instant appeal, with issuance of a supplemental statement of the case.  Such must be done prior to appellate review in order to provide due process to the Veteran, and the VA medical records must be obtained.  See 38 C.F.R. §§ 19.31, 19.37(a) (2013); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency and must be obtained if the material could be determinative of the claim). 

The AMC/RO should obtain ongoing relevant VA or private treatment records dated from November 2011 to the present.  Bell, supra.

Moreover, in light of the left knee surgery since the most recent VA compensation examination of the left knee in November 2011, the Board finds that another VA compensation examination is necessary to evaluate the current level of severity of the service-connected left knee disability.  See 38 C.F.R. § 3.327(a); Olsen v. Principi, 3 Vet. App. 480, 482 (1992), citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992); Allday v. Brown, 7 Vet. App. 517, 526 (1995) (where the record does not adequately reveal current state of claimant's disability, fulfillment of statutory duty to assist requires a contemporaneous medical examination, particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since the previous examination); Green v. Derwinski, 1 Vet. App. 121 (1991). 

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to provide the names and addresses of all medical care providers who have treated her for a left knee disability since November 2011.  After securing any necessary releases, obtain any records that are not duplicates of those already in the claims file.

In particular, obtain relevant VA medical records from the Denver VAMC dated since November 2011.

2.  Schedule a VA compensation examination to reassess the severity of the Veteran's service-connected left knee disability. The claims file, including a complete copy of this remand (and any additional evidence obtained on remand), must be made available to and reviewed by the examiner for the pertinent medical and other history.  

All necessary tests and studies should be conducted, including range of motion of the left knee disability.  The examiner should indicate whether or not there is weakness, recurrent subluxation, or lateral instability of the left knee.

The examiner must discuss the underlying rationale for all opinions expressed, whether favorable or unfavorable, if necessary citing to specific evidence in the file.

3.  The RO should readjudicate the appeal for a higher initial rating for the service-connected left knee disability, with consideration of all of the evidence received since the August 2012 supplemental statement of the case.  If the benefits sought on appeal remain denied, the appellant and her representative should be furnished a supplemental statement of the case and given the opportunity to respond.  Thereafter the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
K. PARAKKAL 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


